Name: Commission Regulation (EU) 2015/458 of 19 March 2015 amending Regulation (EC) No 657/2007 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the establishment of European sample schemes Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  economic conditions;  communications
 Date Published: nan

 20.3.2015 EN Official Journal of the European Union L 76/3 COMMISSION REGULATION (EU) 2015/458 of 19 March 2015 amending Regulation (EC) No 657/2007 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the establishment of European sample schemes (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (1), and in particular the third subparagraph, in conjunction with point (d) of the first subparagraph, of Article 17 thereof, Whereas: (1) Regulation (EC) No 1165/98 establishes a common framework for the production of short-term European statistics on the business cycle. (2) Commission Regulation (EC) No 657/2007 (2) lays down rules and conditions applying to the transmission of data by Member States participating in European sample schemes for short-term statistics. These rules allow for the terms of the European sample schemes to be adapted to changes of the base year. (3) The weightings for producing the European aggregates of all short-term statistics indicators were updated in 2013. This base-year change gave rise to a review of the NACE activity and CPA product headings selected for the individual Member States participating in the European sample schemes. The selection of NACE activity and CPA product headings should be adapted in order to reflect changes in recent years in the relevance of individual NACE activity and CPA product headings. (4) Regulation (EC) No 657/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 657/2007 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 162, 5.6.1998, p. 1. (2) Commission Regulation (EC) No 657/2007 of 14 June 2007 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the establishment of European sample schemes (OJ L 155, 15.6.2007, p. 7). ANNEX The first reference period for the new headings referred to in the following tables shall be no later than January 2015 with effect from the introduction of base year 2015, before the end of 2018. 312 OUTPUT PRICES ON THE NON-DOMESTIC MARKET Member State Data scope in the European sample scheme (NACE Rev. 2) Belgium 10, 11, 13, 16, 17, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 35 Ireland 10, 11, 18, 20, 21, 26, 28, 32 Cyprus 10, 21 Malta 26 Finland 10, 16, 17, 19, 20, 22, 24, 25, 26, 27, 28 Slovenia 21, 22, 25, 27, 28, 29 340 IMPORT PRICES Member State Data scope in the European sample scheme (CPA) Belgium 05.10, 06.10, 06.20, 07.10, 07.20, 08.99, 10.20, 14.13, 14.14, 15.20, 17.12, 19.20, 20.13, 20.14, 20.15, 20.16, 20.59, 21.10, 21.20, 22.11, 24.10, 24.42, 24.44, 26.11, 26.20, 26.30, 26.40, 26.51, 28.11, 28.13, 28.23, 28.29, 28.92, 29.10, 29.32, 31.09, 32.12, 32.50 Ireland 06.10, 06.20, 19.20, 20.14, 21.10, 21.20, 26.20, 32.50 Cyprus 19.20 Luxembourg 26.20, 26.30 Malta 19.20, 26.11 Austria 06.10, 21.10, 21.20, 24.41, 26.20, 26.30, 29.10, 29.32 Portugal 06.10, 19.20, 29.10 Finland 06.10, 06.20, 07.20, 19.20, 21.20, 26.20, 26.30, 29.10 Slovenia 19.20, 29.10